                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                          DOCKET NO. 3:18-CR-009-RJC-DCK

 UNITED STATES OF AMERICA,                              )
                                                        )
                Plaintiff,                              )
                                                        )
     v.                                                 )       ORDER
                                                        )
 BENJAMIN GODWIN SWANSON,                               )
                                                        )
                Defendant.                              )
                                                        )

          THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Seal”

(Document No. 26) filed January 18, 2019. In accordance with the Local Rules, the Court has

considered the Motion to Seal, the public’s interest in access to the materials in question, and

alternatives to sealing. The Court determines that no less restrictive means other than sealing is

sufficient inasmuch as the documents of support contain sensitive and private information that is

inappropriate for public access. Having carefully considered the motion and the record, and for

good cause, the undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Seal” (Document No.

26) is GRANTED, and Defendant’s “Documents Of Support For Sentencing Hearing” (Document

No. 25) is sealed until further Order of this Court.

          SO ORDERED.


                                            Signed: January 22, 2019
